DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-15 are pending.
Claims 1-6 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.
 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “and-wherein” in line 16 and it appears this language is intended to recite, “and where.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, claim 7 recites, “the lock” in line 6-7, “the lock” in line 8, “the selector pivot” in line 12, “the selector pivot” in line 12, “the selector arm” in line 12, “the control arm” in line 13, “the selector pivot” in line 14-15, and “the selector pivot” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the car seat lock,” “the car seat lock,” “the eccentric selector pivot,” “the eccentric selector pivot,” “the radial control arm,” the eccentric selector pivot,” and “the eccentric selector pivot” and will be interpreted as such.
Re claim 8,  “the seat backrest” in line 2, “the lock” in line 7, “the lock” in line 8, “the selector pivot” in line 12, “the selector pivot” in line 12, “the selector arm” in line 12, “the control arm” in line 13, “the selector pivot” in line 14-15, and “the selector pivot” in line 15. There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a seat backrest,” “the car seat lock,” “the cart seat lock,” “the eccentric selector pivot,” “the eccentric selector pivot,” “the radial selector arm,” “the radial control arm,” “the eccentric selector pivot,” and “the eccentric selector pivot” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermeulen (WO 03/010026).
At the outset, it is noted that citations will be made to page numbers of the previously supplied English translation.  
Re claim 10, Vermeulen discloses a car seat lock (Fig. 1-6, Page 1), comprising an electric motor (23) mounted in a housing (1) that is connected with a seat backrest (page 1) and having an output shaft (unlabeled in Fig. 2, from 23 to 27) with a worm gear (27) engaging with a circumferential gearing (teeth of 19) of a transmission gear (19) rotatively-mounted (Fig. 1) on a transmission pivot (21) and having on a frontal surface (any surface of 19) thereof, a selector pivot (16, 9) activating a pawl (4) swing-mounted (Fig. 1-5) on a pawl pivot (see Fig. 4-5, showing 4 pivoting about an unlabeled pivot) between a blocking position (Fig. 5), in which the pawl (4) blocks a rotary ratchet (3) from releasing a catch eye (bolt inserted into 8 described on page 3) connected with a car bodywork (page 3), and an unlocking position (Fig. 4), in which the pawl (4) releases the rotary ratchet (3) to release the catch eye (bolt inserted into 8 described on page 3),  
wherein the pawl (4) has a selector arm (10 and the unlabeled arm on 4), an actuating arm (20) and a blocking arm (at 29 on 10), the selector arm (20), in the blocking position (Fig. 5) of the pawl (4), interfering with a circular trajectory of the selector pivot (16, 9) to allow engagement with the selector pivot (16, 9), and the blocking arm (at 29 on 10), in the unlocking position (Fig. 5) of the pawl (4), interfering with a circular trajectory of the selector pivot (16, 9) to block the movement of the selector pivot (16, 9).
Re claim 11, Vermeulen discloses the car seat lock according to claim 10, wherein the blocking arm (at 29 on 10) has a blocking protrusion (the portion providing 29 is a protrusion) protruding in a tangential direction (Fig. 1) from the blocking arm (at 29) and has a stop area (29) blocking movement of the selector pivot (16, 9).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comments
It is further noted, that upon amendment, it is possible that some claims may have the same scope as others.  For example, it is possible claim 12 may have the same scope as claim 7, and claim 14 may have the same scope as claim 8.  Although not objected to at the present time (as the scopes are not presently the same), Applicant is advised that should any claim(s) be found allowable, other claims may be objected to as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments 
Objections to the Specification:  Applicant’s argument with respect to the specification objections is persuasive and objection to the specification is hereby withdrawn.
Claim Interpretations 35 USC 112:  Applicant’s argument with respect to the claims interpreted under 35 USC 112 have been considered and are persuasive.  Upon further consideration, this is because Merriam-Webster defines “pivot” as “a shaft or pin on which something turns.”  Thus, “pivot” is interpreted as conveying structure, namely a shaft or pin.  Interpretation of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims (for the reasons stated in the previous rejection) pursuant to 35 USC 112 is hereby withdrawn.  
Claim Rejections 35 USC 102:  Applicant’s arguments with respect to claims 10-11 have been considered but are not persuasive. 
Applicant first argues that the device of Vermeulen is not comparable to the present invention.  In support, Applicant argues that the device thereof is, two end positions of the pawl are produced.  Applicant argues that the problem with the design of Vermeulen is that the time between locking and unlocking, and the stopping of the crown, are not synchronized to the point the lock will certainly lock or unlock during adjustment, and therefore, the device is defective.  First, Applicant provides no actual evidence that the device of Vermeulen does not work, or is defective, besides merely concluding that the device is defective.  Second, the claims of the present Application do not require anything regarding timing or synchronization of any components.  Thus, the timing or synchronization (or lack thereof) of Vermeulen is not relevant.  
Applicant next argues, with specificity, that a substantial and inexact time delay mar arise between the moment of contact of the pawl and the microswitch or the came with the microswitch, and lists various timing issues with Vermeulen.  Again, there is nothing in the present claims which precludes any timing or synchronization mismatch.  
Applicant next argues that Vermeulen does not anticipate the present claims.  Applicant then lists various structural details and functional details of Vermeulen.  No response is required.  In support of these features, Applicant next argues that the rear seat lock according to Vermeulen has shortcomings in that there is a substantial and inexact time delay, and lists various examples.  This argument has been addressed in the above.  
Applicant next argues that the objection of the invention is to secure fast and reliable stopping of the pawl in the unlocking position and stopping the electric motor and all components driven by the electric motor when the pawl reaches the unlocking position.  The features upon which applicant relies (i.e., fast and reliable stopping the pawl – the timing thereof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Each claimed feature corresponds to a features disclosed by Vermeulen.  Applicant has argued that the objection of the present invention is not taught by Vermeulen because Vermeulen has timing delays.  These features are not claimed.  As such, the prior art meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635